                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

AYA HEALTHCARE SERVICES, INC., and
AYA HEALTHCARE, INC.,
                                                                        8:19CV75
                       Plaintiffs,

        vs.                                                   ORDER TO SHOW CAUSE

AMN HEALTHCARE, INC., AMN
HEALTHCARE SERVICE, INC., AMN
SERVICES, LLC., MEDEFIS, INC., and
SHIFTWISE, INC.,

                       Defendants.


       This matter is before the Court on Plaintiffs’ Notice of Application and Application for an
Order to Show Cause Why Contempt Citation Should Not Issue. (Filing No. 9.) For the reasons
explained below, the Notice of Application will be granted, in part.


                                        BACKGROUND


       Plaintiffs filed suit against AMN Healthcare, Inc; AMN Healthcare Services, Inc.; AMN
Services, LLC; Medefis, Inc.; and Shiftwise, Inc. (collectively “AMN”) in the United States
District Court for the Southern District of California alleging that AMN restrained trade in
violation of the Sherman Act. The Third Amended Complaint alleges that the parties are rival
staffing agencies who each provide staffing of “medical travelers” to perform assignments at
hospitals. Plaintiffs contend, among other things, that AMN used a series of contractual restraints
to ensure that it alone maintains control of a pool of medical travelers sufficiently large to meet
the requirements of most hospitals.


       Triage Staffing (“Triage”), a nonparty to the California action, also offers medical-traveler
services. Plaintiffs contend that on November 9, 2018, they served the following documents on
Triage: (1) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of
Premises in a Civil Action (the “Subpoena”); (2) Custodian’s Certification of Business Records;
and (3) Stipulated Protective Order for Litigation Involving Highly Sensitive Confidential
Information and/or Trade Secrets (the “Protective Order”). The Subpoena commands Triage to
produce documents sufficient to disclose the revenues that it earned each calendar year since
January 1, 2016 from its booking or providing of non-AMN traveler assignments in the United
States, Alaska, Arkansas, Colorado, Connecticut, Delaware, the District of Columbia, Hawaii,
Maine, Massachusetts, Montana, Nebraska, Nevada, Oklahoma, Pennsylvania, and Vermont. The
Subpoena further commands the production of documents sufficient to disclose the number of
recruiters employed at AMN whom Triage has solicited at any time since January 1, 2016, and
who in response left AMN’s employ in order to work for Triage.


       Plaintiffs contend that Triage did not respond to the Subpoena. Consequently, Plaintiffs
filed this action requesting that this Court enter an order directing Triage to show cause why it
should not be found in contempt for failure to comply with, or respond to, the Subpoena. Plaintiffs
request that, as a sanction for its failure to respond to the Subpoena, the Court order Triage to
immediately produce all requested documents. Triage has not responded to Plaintiffs’ Application
for an Order to Show Cause.


                                         DISCUSSION


       Rule 45 of the Federal Rules of Civil Procedure allows a party to serve a subpoena for the
production of documents on a nonparty, with notice to the other parties in the litigation. Fed. R.
Civ. P. 45. A person who has been served but fails to comply with the subpoena or an order related
to the subpoena “without adequate excuse” may be held in contempt. Fed. R. Civ. P. 45(g). “[T]he
proper means of seeking relief under Rule 45(g) is by making a motion for an Order to Show
Cause.” United States v. R.J. Zavoral & Sons, Inc., No. 12-cv-668, 2014 WL 12756820, at *5. (D.
Minn. Jan. 17, 2014) (citing Hairston v. Alert Safety Light Prods, Inc., 307 F.3d 717, 720-21 (8th
Cir. 2002) (Loken, J., dissenting)). In civil contempt proceedings, “due process requires that the
[nonparty] be given the opportunity to be heard at a meaningful time and in a meaningful manner.”
Fisher v. Marubeni Cotton Corp., 526 F.2d 1338, 1343 (8th Cir. 1975).




                                                2
       Triage has not responded to Plaintiffs’ Notice of Application and Application for an Order
to Show Cause. It appears, however, that Triage received notice of this action. Therefore, at this
time, the Court will enter an order directing Triage to show cause why it should not be held in
contempt and compelled to produce all documents requested in the Subpoena.


       Accordingly,


       IT IS ORDERED:


       1.      Plaintiffs’ Notice of Application and Application for an Order to Show Cause Why
Contempt Citation Should Not Issue (Filing No. 9) is granted, in part. By May 15, 2019, Triage
shall show cause as to why it should not be compelled to respond to the Subpoena referenced in
this Order. Failure to comply with this Order could result in a recommendation to United States
District Court Judge Robert Rossiter that Triage be held in contempt and ordered to immediately
produce all documents requested in the Subpoena.


       2.      Plaintiffs are directed to provide a copy of this Order to Triage and Triage’s
registered agent, via certified mail, return receipt requested. Plaintiffs shall thereafter file a
certificate of service showing compliance with the Order. The certificate of service shall identify
the name and address to whom the Order was sent, as well as the date the Order was mailed.
Plaintiffs are further directed to provide a copy of this Order to counsel for Defendants in the
underlying action in California.


       Dated this 15th day of April, 2019.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                3
